El Juez Asociado Sr. HerNÁNdez,
emitió la opinión del tribunal.
La presente cansa se originó en la corte municipal de Mayagüez, á virtud de denuncia hecha por Juana Bastel contra Virgilio López Agostini, por haber agredido éste á aquélla dándole una fuerte bofetada, y terminó por sentencia conde-natoria que fué apelada para ante la corte de distrito, la que mediante la celebración de nuevo juicio, declaró al López Agostini culpable del delito de acometimiento y agresión con circunstancias agravantes, y por tanto, le condenó á la pena de cincuenta dollars de multa ó un mes de cárcel y costas, sen-tencia que ha venido á esta Corte Suprema en grado de apelación.
No hay en el récord pliego de excepciones, ni exposición del caso, y tampoco el apelante ha hecho en su defensa por sí ó por medio de abogado alegación alguna escrita ú oral.
Examinada la denuncia no contiene defecto alguno sustan-cial.
En cuanto á la sentencia, su parte dispositiva es confusa, porque podría deducirse de los términos de la misma, que se deja al acusado la alección de las penas de multa ó de cárcel* sin que tal haya sido la intención de la corte sentenciadora. El ejercicio de esa facultad discrecional no compete al acusado sino al juez.
Para evitar aquella deducción errónea debe aclararse la sentencia en el sentido de que el apelante se'entienda conde-nado como culpable del delito de acometimiento y agresión con circunstancias agravantes á la pena de cincuenta dollars de multa, y en defecto de su pago, á un mes.de cárcel con las costas á su cargo en uno y otro caso. Así resulta debidamente aplicada ia sección 8a. de la Ley de 10 de marzo de 1904 que trata de la materia, en relación con el artículo 322 del Código de Enjuiciamiento Criminal.
*243Véase la doctrina ya establecida por esta Corte en los casos siguientes:
El Pueblo de Puerto Rico v. Rafael Laviosa, fallado en 30 de octubre, 1907.
El Pueblo de Puerto Rico v. Manuel M. del Toro, fallado en 12 noviembre de 1907.
Por las razones expuestas, procede se confirme la senten-cia apelada con la aclaración ya expresada.

Confirmada.

Jueces concurrentes Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary y Wolf.